DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 1-5 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kou Honma (JPH 11113857A) in view of Marsh (US 2017/0258329). 
Regarding claims 1-3 and newly added 21, ‘857 discloses and teaches a measurement apparatus with a metal tube, measurement unit on one end of the tube for measuring electromagnetic radiation from the second end of the tube, a housing for holding the tube which includes an earpiece, and a vibrator for vibrating the housing based on an applied sound signal (0018-0033, 0070, Fig 1-5, vibrator 33, probe 6). Additionally, the ‘857 reference discloses and teaches thermocouple positioning along the axial direction (Fig 5) and includes disclosures of insertion into ear cavity (0064).
Kou Honma discloses what is listed above, but fails to disclose or teach the vibrator being configured to vibrate the housing in order to confer sound to a patient via bone conduction. 
Attention is hereby directed to the teaching reference, which, in the same area of endeavor, discloses and teaches expressly the inclusion of a vibrator for bone conduction transmission of sound to a patient via vibration of a housing from an applied sound signal (0025, 0101). Marsh expressly discloses and teaches the use of a speaker configured to provide vibrational energy (inherently) to the housing and transmit sound via bone conduction during measurement of incident infrared radiation (0141) from the ear. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the properties of bone conduction specifically to transmit a sound to a patient (as disclosed in ‘329) with the system of the ‘857 reference in order to provide an additional or alternative transmission 

Regarding claims 4-5, the sensor of the device measures infrared radiation and the tube is cylindrical in nature (Fig 1-5, (101 for infrared sensor).

Regarding claims 18-20, the measurement unit of the device is located between the metal tube and a vibrator along an axial direction of the tube, the housing has an opening configured to face an incident direction of radiation when the device is inserted in the ear, and the measurement unit is opposite the opening of the housing (0049-0054). 
Finally, the measurement unit is mounted on a substrate and physically spaced away from the tube (it is not inside of or comprised of the metal tube and is between the tube and vibrator in a direction, 0054-0061 including both the configurations where the measurement unit is mounted between vibrator and tube and is physically not-integrated into the metal tube).



Claims 6-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH 11113857A, in view of Marsh (‘329 cited above) and in further view of Goldstein (US 2016/0324478).

The design of the ‘857 device to Kou Honma in view of Marsh discloses what is listed above with respect to claims 1, 3-5 and 21, but fails to disclose or teach a piezoelectric element for vibration, the inclusion of an attenuation member between elements to attenuate vibration caused by a vibrator (though 0052-0061 does disclose an absorbing member in the pathway), the additional features and 

Regarding claim 6, Goldstein discloses and teaches the vibrational element can include a piezoelectric element (0130, 0209-0210).  Regarding claims 7-10, attenuation member can be included in the earpiece (0183) between a sensor element and the vibrational element, and be configured to attenuate the vibration. Finally the measurement unit of ‘478 can include flow measurement and a control apparatus to send information over a network and analyze received information for diagnostics/memory storage (0167, 0213, 0147, Claims 1, 19, 0210). 

The member for attenuation is disclosed as being integrated into the earpiece, but not specifically recited as being between elements of the structure. It is hereby noted that the placement of the attenuation member attenuates vibration caused by the vibrator (and external sounds), and requires only a design choice as to its placement (0130, 0137-0138, 0209). 

Regarding claims 11-14, the system of ‘478 is configured to store and calculate average temperature, health condition information as relates to measured signals, a smartphone integration to control the apparatus in order to store and transmit data, as well as a server/network which is configured to transmit data for analysis (0147, 0143-0144, 0085, 0089, 0118, Claims 1, 19).



	It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the system of Goldstein et al for network and data analysis, attenuation, sound and feedback control, as well as measurement and data storage with the system of Kou Honma in view of Marsh which provides for a metal-tube based thermometry measurement of electromagnetic radiation for the express purpose of facilitating (Abs, 0063, 0137) data-based feedback, storage (Marsh (0101, 0193), vibrational feedback, and measurement of electromagnetic radiation to and from a patient. The data structures and analysis of the Goldstein et al reference integrated with the older technology of thermometry measurement of Kou Honma and storage system of Marsh (0193) allow for a user to monitor, analyze, and receive feedback on measurements of the body (Abs, 0047, 0059, Goldstein).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and newly added claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has newly added recitation of “bone conduction” sound transmission, and newly added reference to Marsh is being relied upon to provide basis of a simple teaching thereof which utilizes the same speaker type element of that of the Kou Honma reference. The recitation of  bone conduction itself is a difficult properly to specifically address without supplying expressly features which improve on existing bone conduction methods and it is unclear if those are included in Applicant’s invention. As the instant claims read, the inclusion of a vibrator element which provides some level of vibration based on applied sound is enough to meet the limitation of bone conduction (expressly disclosed in the Marsh reference). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793